         Case 1:19-cr-00010-DLH Document 240 Filed 08/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     ORDER DENYING MOTION
             Plaintiff,             )     TO RECONSIDER ORDER OF
                                    )     DETENTION
      vs.                           )
                                    )
Todd Allen Bergeron,                )     Case No.: 1:19-cr-10
                                    )
             Defendant.             )
_____________________________________________________________________________

       Before the Court is Defendant’s Motion to Reconsider Order of Detention. (Doc. No.

236). Defendant is currently in custody pending sentencing, which is currently scheduled for

October 14, 2020. (Doc. Nos. 179, 221). He advises that he has been recommended for inpatient

treatment, citing an assessment by Goodman Addiction Services. (Doc. No. 236-1). Defendant

states that he has two options for residential treatment, i.e., North Central and Trinity, both of

which require in-person evaluations. Defendant further advises that North Central accepts walk-

in evaluations Monday through Friday from 8:00 a.m. to 5:00 p.m., and that Trinity does not

accept walk-in evaluations but requires individuals to check into the emergency room. He asks to

be released to his parents’ residence under a condition that he undergo evaluations at both

facilities within 48 hours and follow through with residential treatment. The United States filed a

response in opposition, stating that neither of these centers are traditionally used by the United

States Pretrial Services Office. (Doc. No. 239).

        The Court is not convinced that conditions requiring Defendant to undergo evaluations

within 48 hours and follow through with any treatment recommendations are sufficient to

mitigate the risk of flight and community danger present in this case. As such, this motion (Doc.

No. 236) is DENIED. However, the Court is in favor of treatment generally. If Defendant were



                                                   1
         Case 1:19-cr-00010-DLH Document 240 Filed 08/31/20 Page 2 of 2



to submit a motion for furlough providing a detailed plan to temporarily leave detention during

the day for evaluation purposes (e.g., for purposes of pursuing a walk-in evaluation at North

Central Human Services between 8:00 AM and 5:00 PM, or checking into the emergency room

to be evaluated at Trinity), the Court would consider such a request.

       IT IS SO ORDERED.

       Dated this 31st day of August, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter
                                                     United States Magistrate Judge




                                                2
